                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                             )
                                                      )
                  Plaintiff,                          )        ORDER
                                                      )
         vs.                                          )
                                                      )
Ralph Howling Wolf,                                   )        Case No. 1:18-cr-023
                                                      )
                  Defendant.                          )

         Defendant is in custody awaiting trial on federal firearm charges.1 On January 23, 2019, he

filed a “Motion to Reconsider Order of Detention.” Therein he requests to be released so that he

may attend treatment. He further advises that he has been accepted into a long-term chemical

dependency treatment program at the Amity Foundation Circle Tree Ranch in Tuscon, Arizona.

         The court held a status conference call with counsel by telephone on February 1, 2019, to

discuss, amongst other things, the logistics of getting defendant to Tuscon for treatment. Defendant

has since booked a flight to Arizona (and provided the court with the confirmation number he was

provided by his airline, Allegiant Air).

         For the reasons discussed at the status conference on February 1, 2019, the court GRANTS

defendant’s motion (Doc. No. 45). Defendant shall be released no earlier than 12:00 p.m. on

February 7, 2019, to a family member for transport to Bismarck, from where he will fly to Arizona.

Upon arriving in Arizona, defendant shall immediately report to the Amity Foundation Circle Tree

Ranch. While on release, defendant shall comply with the following conditions:

         (1)      Defendant shall not violate federal, state, tribal, or local law while on release.


         1
           Defendant is charged in Indictment with two offenses: (1) conspiracy to possess or sell stolen firearm; and
(2) possession or sale of stolen firearms. (Doc. No. 1).

                                                          1
(2)    Defendant shall appear in court as required and surrender for any sentence imposed.

(3)    Defendant shall refrain from the use of alcohol; any use or possession of a narcotic

       drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

       unless prescribed by a licensed medical practitioner, and any use of inhalants.

       Defendant shall submit to drug/alcohol screening as directed to verify compliance.

       Failure or refusal to submit to testing or tampering with the collection progress or

       specimen may be considered the same as a positive test.

(4)    Defendant shall not possess a firearm, destructive device, or other dangerous weapon.

(5)    Defendant shall reside at Amity Foundation Circle Tree Ranch, fully participate in

       its inpatient treatment program, and comply with all of its rules and regulations.

       Upon arriving at Amity Foundation Circle Tree Ranch, defendant shall contact

       Pretrial Services Officer Baily Kruger at (701) 530-2414.

(6)    Defendant shall sign all releases of information requested by the Pretrial Services

       Office so that his progress and participation in treatment may be monitored.

(7)    Upon his discharge from the treatment program, defendant shall return to Bismarck,

       North Dakota, and report to the United States Marshal's office with the

       understanding that he shall be detained pending further order of the court.

(8)    At least four days before discharge, or upon termination from, the inpatient program,

       defendant shall provide the court with his travel itinerary back to North Dakota.

IT IS SO ORDERED.

Dated this 5th day of February, 2019.
                                             /s/ Charles S. Miller, Jr.
                                             Charles S. Miller, Jr., Magistrate Judge
                                             United States District Court


                                         2
